UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 Commission file number 000-21129 AWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2911026 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 40 Middlesex Turnpike, Bedford, Massachusetts01730 (Address of Principal Executive Offices) (Zip Code) (781) 276-4000 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value$.01 per share The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2011 the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, based on the closing sale price as reported on the Nasdaq Global Market, was approximately $31,607,415. The number of shares outstanding of the registrant’s common stock as of February 10, 2012 was 20,700,312. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be delivered to shareholders in connection with the registrant’s Annual Meeting of Shareholders to be held on May 23, 2012 are incorporated by reference into Part III of this Annual Report on Form 10-K. AWARE, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 35 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 57 Item 9A. Controls and Procedures 57 Item 9B. Other Information 57 PART III Item 10. Directors, Executive Officers and Corporate Governance 58 Item 11. Executive Compensation 58 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13. Certain Relationships and Related Transactions, and Director Independence 58 Item 14. Principal Accountant Fees and Services 58 PART IV Item 15. Exhibits and Financial Statement Schedule 59 Signatures 61 2 PART I ITEM 1.BUSINESS Company Overview We have been a leading supplier of innovative signal processing and digital communications technology for imaging and telecommunications applications since the early 1990s. Presently, our business operations are focused along three product lines: i) biometrics and imaging; ii) Digital Subscriber Line (“DSL”) service assurance; and iii) patent management.Prior to November 2009, we were also a supplier of DSL silicon intellectual property to the semiconductor industry. Biometrics & Imaging. Our biometrics software products leverage imaging and biometrics technologies developed by Aware over the past 20 years.We sell a broad range of software products that are used in biometric systems worldwide for fingerprint, facial, and iris modalities. Primary applications of biometrics systems include law enforcement, border control, secure credentialing, national defense, access control, and background checks. Our products provide interoperable, standards-compliant, field-proven biometric functionality and are used to capture, verify, format, compress and decompress biometric images as well as aggregate, analyze, process and transport those images around biometric systems. We also offer software engineering services to customers who require assistance with the design and development of biometric solutions. Specific services may involve customization of our software, installation services, or complete system development depending on customer needs and requirements. We also sell software products for medical and digital imaging applications based upon industry standards such as JPEG 2000 and JPIP. We sell our biometrics software products and services to a large number of customers. We reach these customers through three principal channels of distribution: i) a systems integrator channel; ii) an OEM channel; and iii) directly to end-users, such as governments, their agencies, and corporate customers. DSL Service Assurance. Our DSL service assurance products, which we previously called DSL test and diagnostics, leverage DSL technologies developed by Aware since the early 1990s.Our DSL expertise has been acquired as a result of: i) our involvement in the design of DSL chipsets for more than a decade; and ii) our participation in the development of DSL standards at the International Telecommunications Union.Telephone companies use DSL service assurance solutions to deliver high quality video and triple play services. Aware’s DSL service assurance solutions benefit from our Dr. DSL® Expert Technology, which leverages Aware’s deep DSL knowledge. Our DSL service assurance products comprise software and hardware offerings.Our principal software solution is our Line Diagnostics Platform (“LDP”) product.LDP is an advanced DSL diagnostics and performance optimization solution that lets broadband service providers manage their DSL networks more effectively. Service providers use Aware’s centralized LDP software to reduce DSL operational costs, extend service reach and improve the quality of their premium triple-play services.Aware’s LDP solution puts essential DSL test and management tools into a single, multi-vendor compatible platform for use by customer care and network operations teams as well as field technicians. We sell LDP directly to telephone companies. We also sell embedded DSL test modules that are designed for integration into DSL equipment that is used by service providers to pre-qualify, monitor and troubleshoot DSL service. We sell our modules to suppliers of such DSL equipment. Our modules are: i) compliant to ITU-T standards; ii) interoperable with all industry-leading chipsets; and iii) meet all applicable Broadband Forum performance requirements.On January 18, 2012, our Board of Directors approved the shutdown of Aware’s DSL service assurance hardware product line. This decision was made to position Aware better strategically and to reduce costs.We will continue to build and ship DSL service assurance hardware products to fulfill customer orders that were received as of the date of the shutdown notice. We expect to conclude hardware shipments on or about June 30, 2012.We plan to continue to offer our DSL service assurance software products. 3 Patent Management. Over the past 20 years, we have actively patented the technologies we have developed. As of December 31, 2011, we had approximately 235 U.S. andforeign patents, and approximately 219 pending patent applications pertaining to communications and signal processing technologies, including DSL, DSL service assurance, wireless, biometrics and medical imaging, image compression, video compression, and seismic data compression. The objective of our patent management operations, which we previously called patent licensing operations, is to develop patents and to license or sell them to interested third parties. While we have continued to enhance and develop our patent portfolio over the past three years, patent licensing revenue during the last three years was limited to an insignificant amount of revenue in the year ended December 31, 2010. As we have previously disclosed, our board is reviewing strategic options with respect to our patent management operations, including a potential spin-off, sale or licensing of patents. DSL Silicon Intellectual Property. From the mid 1990s until November 2009, we licensed DSL silicon intellectual property (“IP”) to enable semiconductor suppliers to manufacture and sell integrated circuits for the DSL industry.In November 2009, we completed a transaction with Lantiq Deutschland GmbH (“Lantiq”) involving the sale and transfer of: i) our DSL and home networking silicon IP assets, ii) certain patents, and iii) 41 Aware employees. After this sale, we no longer offered DSL or home networking silicon IP products; however, we continued to receive DSL chipset royalties from Lantiq and Ikanos Communications, Inc. (“Ikanos’). We also continued to provide a minor amount of engineering support services to Ikanos. We have research and development activities underway to expand our product offerings and develop new technologies in biometrics and imaging as well as DSL service assurance applications. We are headquartered in Bedford, Massachusetts.Our telephone number is (781) 276-4000, and our website is www.aware.com.Incorporated in Massachusetts in 1986, we employed 77 people as of December 31, 2011.Our stock is traded on the Nasdaq Global Market under the symbol AWRE. Our website provides a link to a third-party website through which our annual, quarterly and current reports, and amendments to those reports, are available free of charge.We believe these reports are made available as soon as reasonably practicable after we electronically file them with, or furnish them to, the SEC.We do not maintain or provide any information directly to the third-party website, and we are not responsible for its accuracy. You may also access our various SEC filings and reports at the SEC’s website at www.sec.gov. Industry Background Biometrics Industry Background.Biometric identification systems are used as a means to identify individuals for a variety of government and commercial security applications, such as law enforcement, national defense, border control, secure credentialing, access control and background checks.In the past, ink-based fingerprint cards were used to capture and analyze fingerprint images. The emergence of digital fingerprint acquisition devices, compression, and standardized biometric transaction/interchange formats in the 1990s enabled biometrics systems to identify individuals much faster and more accurately.Ink-based fingerprint cards are still used today, but are now being digitally scanned into biometric systems. Biometric matching systems are also capable of utilizing additional biometric modalities, such as iris and facial images, either in place of or in conjunction with fingerprints. Biometrics applications generally operate on client/server-based computer networks.Enrollment workstations with peripheral capture devices are used to “enroll” individuals into biometrics systems.Either fixed enrollment workstations or mobile devices are used to capture, process, and format biometric images and then transport them in digital form to centralized matching systems for identification. Examples of capture peripherals include scanners for fingerprint images, cameras for iris and facial images, and handheld devices for mobile capture of fingerprint, iris, and facial images. The substantial increase in computer processing power-for-price along with the development of technologies that facilitate ease of capture of high-quality biometric information have created a foundation for growing use of biometrics in both government and commercial security applications. The emergence and adoption of international biometrics standards has encouraged more participants in the market, enabling more modular and flexible solutions as opposed to “monolithic” solutions sourced from a single, large company. The most established application for biometrics is law enforcement, where federal, state and local law enforcement agencies perform fingerprint enrollment and submission to automated fingerprint identification systems (“AFIS”).Law enforcement is expected to continue to present opportunities for vendors of biometrics products in the next several years. 4 Over the past decade, legislation has been introduced in a number of countries which mandates increased security. This legislation has driven many government programs that require the use of biometric information in applications such as e-passports, visas and personal identification cards.For example, personal identity verification (“PIV”) and other secure credentialing systems are being employed by U.S. government agencies to standardize federal employee and contractor IDs. Such systems are used to control access to government facilities and information systems. There is also an increase in use of biometrics for border management applications, such as performing background checks on visa applicants and checking biometric watch lists as part of the customs process at international airports.The use of biometrics for background checks in regulated segments of the financial, transportation and healthcare industries has also increased.As biometric security systems gain acceptance in new areas, and as infrastructure build-outs take hold, new opportunities are emerging for biometrics solution suppliers. The biometrics market is also expected to grow as the performance of emerging biometric modalities improves. Biometrics industry participants may be segmented into three broad categories: i) companies that provide biometric hardware and/or software solutions; ii) system integrators that bring together biometric hardware and software solutions from a variety of vendors to deliver customized biometrics systems for government and commercial customers; and iii) companies that provide biometric hardware and software solutions and are also systems integrators. Examples of industry participants that function primarily as providers of biometrics hardware and/or software solutions include: i) Aware, Inc.; ii) Cross Match Technologies, Inc.; iii) Green Bit S.p.A.; iv) Suprema, Inc.; v) Cognitec Systems GmbH; vi) Iris ID Systems, Inc.; and vii) Iritech, Inc. Examples of industry participants that function primarily as systems integrators include: i) Northrop Grumman Corporation; ii) Lockheed Martin Corporation; iii) Science Applications International Corporation; iv) Hewlett-Packard Enterprise Services; v) International Business Machines; vi) Fujitsu Limited; vii) Computer Science Corporation; vii) BAE Systems; viii) Accenture LTD; ix) Daon, Inc.; and x) Unisys Corporation. Examples of industry participants that function as biometrics hardware and software solutions providers and systems integrators include: i) Safran Morpho, a division of the Safran Group Company, which now includes L1 Identity Solutions; ii) 3M Cogent Inc.; and iii) NEC Corporation. The end users of biometrics systems are typically local, state and federal governments and their agencies. To a lesser extent, end user customers also include commercial customers who use biometric systems primarily for access control and background checks. DSL Service Assurance Industry Background. DSL technology allows telecommunications service providers to offer broadband services over their installed copper access networks.Today there are more than 300 million DSL subscribers worldwide. With the recent deployment of new higher rate DSL technologies, such as ADSL2+ and VDSL2, service providers can increase average revenue per user by deploying new services based on these technologies.One of the more popular of these services is triple-play voice, data and Internet Protocol television (“IPTV”). These new services tend to be more demanding on service providers, because they require higher quality networkperformance and stability.A DSL subscriber line capable of supporting basic internet applications may be unable to support triple-play services because of line impairments or other disturbers that can result in sporadic service problems, degraded picture quality and dissatisfied customers.As a result, service providers are looking for enhanced DSL service assurance tools for proactive maintenance and responsive troubleshooting of their networks.DSL service assurance tools may be categorized into hardware and software solutions. 5 Hardware solutions. There are two principal types of DSL service assurance equipment. 1. Broadband Test Probes (also known as “testheads”) – Testheads are deployed by service providers in centralized locations, such as central offices or node-based equipment cabinets. This equipment allows them to provision or troubleshoot DSL service remotely from these central locations, which reduces the cost of sending technicians into the field. 2. DSL Test Sets – Test sets are handheld devices that are used by technicians in the field to test and diagnose problems at customer premise locations. DSL service assurance testhead and test set products are available from a number of suppliers, including Alcatel-Lucent (“Alcatel”); Spirent Communications PLC; Tollgrade Communications, Inc.; JDS Uniphase Corporation (“JDSU”); Sunrise Communications, Inc.; Fluke Corporation; NCI Technologies, Inc.; Exfo Inc.; and Kurth Electronic GmbH. Software solutions.DSL service assurance software is software that resides in a service provider’s central network.This software makes use of service providers’ installed access network elements, such as Digital Subscriber Line Access Multiplexers (“DSLAMs”) and customer premises equipment.Its purpose is to deliver DSL diagnostics and performance information that is used by customer care, technical support and network planning organizations to manage their DSL networks. DSL service assurance software products are available from four principal suppliers, including Aware, Inc.; Alcatel; Ericsson LM Telephone Company; and Assia, Inc. Patent Management Industry Background.Under U.S. law, an inventor or patent owner has the right to exclude others from making, selling or usingtheir patented inventions.Over the past decade, a number of companies have emerged to form a robust patent licensing industry. These companies grow their patent portfolios by: i) acquiring patents from third parties, ii) developing patents of their own, or iii) through a combination of both methods. Patent licensing companies then execute patent licensing arrangements with users of their patented technologies through willing licensing negotiations without the filing of patent infringement litigation, or through the negotiation of license and settlement arrangements in connection with the filing of patent infringement litigation. Some well-known patent licensing companies include Intellectual Ventures Management LLC, Acacia Research Corporation, Digimarc Corporation, NTP, Inc., Wi-Lan, Inc., InterDigital, Inc., Rambus Inc, and MOSAID Technologies Inc. Aware Biometrics and Imaging Products and Services Biometrics Software Products and Services We supply a broad range of biometrics software products for fingerprint, facial, and iris modalities.Our products capture, verify, format, compress and decompress biometric images as well as aggregate, analyze, process and transport those images around biometric systems. Our software products are used in applications for border control, law enforcement, national defense, secure credentialing, access control, and background checks. We sell software maintenance contracts along with our software products.Software maintenance allows customers to receive: i) technical support; and ii) software updates if and when they are available. We also offer software engineering services to customers who require assistance with the design and development of biometric solutions. Specific services may involve customization of our software, installation services, or complete system development depending on customer needs and requirements. We have four categories of biometrics software products that range from discrete software blocks that customers use to develop their own solutions to more complete applications that customers can use to reduce or eliminate their development times. Once customers sell systems that make use of these software products, they pay us software license fees based on the number of systems they sell. 6 The four categories of our biometrics software products are described below: i) Software Development Kits.Software development kits or (“SDKs”) consist of multiple software libraries, sample applications that show customers how to use the libraries, and documentation.Customers use our SDKs to design their own applications using our libraries. We consider these products to be commercial off-the-shelf (“COTS”) products because they are ready-made products not customized by us for any particular customer.Our SDK products and the functions they perform are: ● Products for hardware abstraction, autocapture, and quality assurance: a) FastCapture with LiveScan API; b) PreFace with Camera API; c) IrisCheck with IrisCam API; d) SequenceCheck; and e) Quality Check. ● Products for biometric data formatting, validation and readingaccording to ANSI/NIST, ISO/IEC, INCITS, ICAO, FIPS 201, and other U.S. and international standards: a) NISTPack; b) ICAOPack; c) PIVPack; and d) M1Pack. ● Products for compression and decompression of fingerprint and facial images: a) Aware WSQ; and b) Aware JPEG2000. ● Products for biometric authentication: a) AwareXM; and b) BioLog. ● Products for scanning and printing of fingerprint cards: a) AccuScan; and b) AccuPrint. ● Products for mobile devices: a) NISTPack Mobile b) ICAOPack Mobile c) PIVPack Mobile; and d) AwareXM Mobile. ● Bundles of products for specific applications: a) CaptureSuite - for capture of either live scan or card scan fingerprint images; b) PIVSuite – for registration, identity proofing, and ID card personalization, issuance, and reading; and c) ICAOSuite - for biometric and biographic enrollment, e-passport personalization and reading, and fingerprint verification. ii) Software components.Our software component products each include a user interface and one or more software libraries that perform a discrete set of functions.Software components allow customers to develop biometric applications more quickly than using our SDKs. Our set of products in this category is called BioComponents. BioComponents comprises modular, independent, self-contained software components that can operate either independently or in concert with each other performing a specific biometric task. Each biometric capture component has its own configurable user interface, and performs all tasks and workflows required for capture, hardware abstraction, and quality assurance. iii) Biometric applications.Our products in this category combine a user interface with multiple Aware software libraries into more complete biometrics applications.Our application products and the functions they perform are: ● Universal Registration Client (“URC”). URC is a configurable Windows-based application that performs a variety of biometric data capture, analysis, matching, formatting, and hardware abstraction functions. ● URC Mobile. URC Mobile is a software application for performing biometric enrollment, identification, and screening on mobile biometric devices, such as those used by military personnel in the field. ● FormScannerSE and FormScannerMB.These are two independent applications for scanning and processing of inked fingerprint cards. ● Forensic Workbench.Forensic Workbench is a software application for the categorization, processing, and standards-compliant formatting of biometric images and demographic data. 7 ● WebEnroll. WebEnroll provides a reference application with applets for browser-based enrollment of biographic data, fingerprints, and facial images. iv) Server-based solutions. Our product in this category is called Biometrics Services Platform or BioSPTM. This product is used to build and deploy server-based biometric data processing and workflow solutions. BioSP supports the collection of biometric images from a distributed network, and the subsequent aggregation, analysis, processing and integration of this data into larger systems. Imaging Software Products We also sell products used in applications involving medical and advanced imaging. Medical Imaging Products.Aware provides modular, off-the-shelf, software products that enable healthcare IT systems with advanced, high-performance processing, distribution, and display of medical images and data. Our products are designed to be used by system integrators and solution providers to enhance their offerings with advanced medical imaging features and capabilities. Our medical imaging products include: ● AccuRad ImageShare Server is a software application that provides fast, efficient, and versatile viewing of medical images. ● AccuRad REM Server collects radiation exposure estimation data, and then stores and analyzes the data as it becomes available to calculate exposure information near real-time. ● AccuRad SDKs provide optimized, standards-compliant implementations of JPEG 2000image compression standards. Advanced Imaging Products.Aware also provides the following imaging products: ● ArchivePack is used by libraries to store and distribute large digital imagery, such as are found in historical archives.Aware technology enables images to be compressed for efficient storage and viewed remotely and efficiently over networks. ● SeisPact is used by the oil exploration industry for the efficient storage and satellite transmission of seismic data from ships. ● Aware’s JPEG 2000 image compression software may be used for a wide variety of applications where compression and decompression of still imagery is required. Aware DSL Service Assurance Products Aware’s DSL service assurance solutions are used by telecommunication service providers and test equipment suppliers to improve the rate, reach and quality of DSL services.Aware’s diagnostics and management software has been deployed on DSL subscriber lines around the world and our DSL embedded test hardware products have been widely deployed by industry-leading DSL test equipment vendors. Aware’s DSL service assurance solutions benefit from our Dr. DSL® Expert Technology which leverages Aware’s deep DSL knowledge. Our DSL expertise has been acquired as a result of: i) our involvement in the design of DSL chipsets for more than a decade; and ii) our participation in the development of DSL standards at the International Telecommunications Union. Our DSL service assurance software and hardware products are described below. DSL Diagnostics and Management Software. Our Line Diagnostics Platform (“LDP”) software product is an advanced DSL diagnostics and performance optimization solution that lets broadband service providers manage their DSL networks more effectively. Service providers use Aware’s centralized LDP software to reduce DSL operational costs, extend service reach and improve the quality of their premium triple-play services.Aware’s LDP solution puts essential DSL test and management tools into a single, multi-vendor compatible platform for use by customer care and network operations teams as well as field technicians. 8 DSL Test Hardware. Our embedded DSL test modules are designed for integration into DSL testhead and test set equipment by suppliers of DSL service assurance hardware products. Our customers’ equipment is used for verification and troubleshooting of DSL access and home networking services.Our modules are: i) compliant to ITU-T standards; ii) interoperable with all industry-leading chipsets; and iii) meet all applicable Broadband Forum performance requirements. Our modules are used for triple play troubleshooting and include performance validation of Ethernet and HPNA-over-Coax home networks. On January 18, 2012, our Board of Directors approved the shutdown of Aware’s DSL service assurance hardware product line. This decision was made to position Aware better strategically and to reduce costs.We will continue to build and ship DSL service assurance hardware products to fulfill customer orders that were received as of the date of the shutdown notice.We expect to conclude hardware shipments on or about June 30, 2012. Aware’s Strategy Aware’s principal strategy is to sell software products and services that deliver a strong value proposition to our customers.We have decades of experience in the biometrics, imaging and DSL industries; a broad technology foundation in signal processing image processing and communications; and long-standing relationships with channel partners and end users. Key elements of our strategy include: Product development strategy.Our product strategy is to develop high quality, full-featured software products that leverage our technological strengths in signal processing, image processing and communications.We identify applications where we can exploit these technologies to develop innovative products that meet the needs of our customers. To date, this strategy has resulted in three principal product lines: i) biometrics, ii) imaging, and iii) DSL service assurance. Biometric product line. Our biometrics product line includes products that are used to biometrically identify individuals for applications such as law enforcement, border control, national defense, secure credentialing, access control, and background checks. Imaging product line. Our imaging product line includes products that are used to compress, decompress, distribute and display images for applications such as medical imaging and digital archiving. DSL service assurance product line. Our DSL service assurance product line includes software products that are used by service providers to pre-qualify, provision, and troubleshoot their DSL networks. Product sales strategy.Our product sales strategy is to employ an approach that relies on a combination of channel partners and direct sales. The sales approach used in any given sales situation depends on the circumstances of the opportunity and customer wishes. Biometric product line. Our biometrics products are primarily sold through an OEM channel to hardware and software solutions suppliers and through a systems integrator channel. These two channels have given us broad exposure to the global biometrics market.When the sales situation calls for a direct approach, we also sell our biometrics products directly to end-users, such as government agencies, branches of the military, and corporate customers. Imaging product line. Our imaging products are primarily sold to OEM suppliers who bundle our software products into their hardware products. DSL service assurance product line. To date, our DSL service assurance software products have been primarily sold directly to DSL services providers and OEM suppliers.In the future, we may extend our global reach by selling our DSL software products through systems integrators in regions outside of the United States. Services strategy.Our services strategy is to offer engineering services to customers whenever we can help them derive the greatest value from their investment in our software products.Services projects may take several forms including: i) development projects in which we use our expertise to build complete applications for customers based on our software products; ii) customization services in which we customize our software products to meet customer specifications and requirements; or iii) installation services.One of our key strategic objectives is to continue to grow the services portion of our business, particularly in our biometrics product line. 9 Patent portfolio strategy. Over the past 20 years, we have developed a broad portfolio of intellectual property assets including US and foreign patents. We are reviewing our strategic options with respect to certain intellectual property assets, including a potential spin-off, sale, or licensing of patents.Our strategic aim is to monetize our investment in patent assets for the benefit of our stockholders. Research and Development Our research and development activities are focused primarily on improving our core technologies and products for our biometrics, medical imaging, and DSL service assurance product lines.As of December 31, 2011, we had an engineering staff of 46 employees, representing 60% of our total employee staff. Our biometrics and imaging engineering activities are focused on improving software product functionality and broadening our exposure to biometrics, medical and imaging applications. During 2011, we further improved the functionality of our SDKs, components, and applications, as well as in our BioSP server-based software platform. We also introduced new biometrics software products, including BioComponents, URC Mobile, IrisCheck and FormScanner.We also introduced new medical imaging products, including AccuRad ImageShare Server WebView Module and AccuRad REM Server. Our DSL service assurance engineering activities involve improving the functionality of our hardware and software products to support service provider requirements for service qualification, line diagnostics, network monitoring and performance optimization of advanced DSL services.During 2011, we focused on improvements to our LDP software platform for DSL test and diagnostic applications and our embedded DSL test modules. During the years ended December 31, 2011, 2010, and 2009, research and development expenses charged to operations were $7.2 million, $8.1 million, and $11.9 million, respectively.In addition, because we provide engineering development services to our customers, a portion of our total engineering costs has been allocated to cost of services.We expect that we will continue to invest substantial funds in research and development activities. Sales and Marketing As of December 31, 2011, there were a total of 14 employees in our sales and marketing organization. Of this total, 7 were focused on selling biometrics and imaging software products and services; 5 were focused on selling DSL service assurance products; 1 was focused on patent management sales and licensing; and 1 was engaged in corporate marketing activities. All of our revenue in 2011, 2010, and 2009 was derived from unaffiliated customers. Our sales and marketing strategy varies by product line as follows: Biometrics – We sell our biometrics software products and services to a large number of customers. We reach these customers through three principal channels of distribution: i) Systems integrator channel – we sell to systems integrators that incorporate our products into biometrics systems that are delivered primarily to government end users. ii) OEM channel – we sell to hardware and software solution providers that incorporate our products into their hardware and software products.Their products are generally sold to systems integrators or government end users. iii) Direct channel – we also sell directly to governments and their agencies, as well as commercial customers. No single biometrics customer represented more than 10% of our total revenue in 2011, 2010 or 2009. 10 Medical & Advanced Imaging – We sell our medical and advanced imaging products primarily through an OEM channel to hardware and software solution providers and through a systems integrator channel.No single medical & imaging customer represented more than 10% of our total revenue in 2011, 2010 or 2009. DSL Service Assurance - We sell our DSL service assurance hardware products primarily through an OEM channel.We sell our DSL service assurance software products either: i) through an OEM channel to hardware and/or software solution providers; or ii) directly to telephone companies. In the future, we may also sell software products through partners, such as value added resellers. No single DSL service assurance customer represented more than 10% of our total revenue in 2011 or 2009.In 2010, we derived approximately 11% of our total revenue from JDSU. Patent Management - We sell patents or license patent rights directly to third parties. Decisions involving patent transactions are typically made at senior levels within a prospective customer’s organization, and therefore we rely on presentations by our senior management to make such sales or licenses. There were no patent management customers that represented more than 10% of our total revenue in 2011, 2010 and 2009. DSL Silicon Intellectual Property - After the sale of our DSL silicon IP assets to Lantiq in 2009, Lantiq and Ikanos continued to sell integrated circuits based upon our licensed DSL technology.Neither customer represented more than 10% of our total revenue in 2011 or 2010. Prior to the sale to Lantiq, we derived approximately 19% of our total revenue in 2009 from Infineon, the entity from which Lantiq was spun-out. Competition The markets for our biometrics and imaging software products and services are competitive and uncertain.We compete against: i) other companies that provide biometric software solutions; and ii) fully diversified companies that provide biometric software solutions and also act as systems integrators. We can give no assurance that: i) our products and services will succeed in the market; ii) that we will be able to compete effectively; or iii) that competitive pressures will not seriously harm our business. The markets for our DSL service assurance software products are competitive and uncertain. We compete against several competitors that have dedicated more resources to this market than we have. Our success depends upon our ability to market and sell our LDP software product to service providers and systems integrators in sufficient volumes to support our business. We can give no assurance that: i) LDP will succeed in the market; ii) that we will be able to compete effectively; or iii) that competitive pressures will not seriously harm our business. The markets for our DSL service assurance hardware products are also highly competitive. Intense competition and low margins in this market were key reasons behind our decision to exit it in 2012. Many of our biometrics, imaging and DSL service assurance competitors have significantly greater financial, technological, marketing and personnel resources than we do. We can give no assurance that our customers will continue to purchase products from us or that we will be able to compete effectively in obtaining new customers to grow our business. Patents and Intellectual Property We rely on a combination of nondisclosure agreements and other contractual provisions, as well as patent, trademark, trade secret and copyright law to protect our proprietary rights.We have an active program to protect our proprietary technology through the filing of patents.As of December 31, 2011, we had approximately 235 U.S. andforeign patents, and approximately 219 pending patent applications pertaining to communications and signal processing technologies, including DSL, DSL service assurance, wireless, biometrics imaging, medical imaging, image compression, video compression, and seismic data compression. Although we have patented certain aspects of our technology, we rely primarily on trade secrets to protect our intellectual property.We attempt to protect our trade secrets and other proprietary information through agreements with our customers, suppliers, employees and consultants, and through security measures.Each of our employees is required to sign a non-disclosure and non-competition agreement.Although we intend to protect our rights vigorously, we cannot assure you that these measures will be successful.In addition, effective intellectual property protection may be unavailable or limited in certain foreign countries. 11 Third parties may assert exclusive patent, copyright and other intellectual property rights to technologies that are important to us.In the past, we have received claims from third parties suggesting that we may be obligated to license such intellectual property rights.If we were found to have infringed any third party’s patents, we could be subject to substantial damages or an injunction preventing us from conducting our business. Manufacturing We have outsourced the manufacture of our DSL service assurance hardware products to a single contract manufacturer located in Canada. Our internal manufacturing group, which consists of 4 employees, has been responsible for final testing and assembly those products as well as shipping to customers.As a result of our January 2012 decision to terminate the production and sale of our DSL service assurance hardware products, we intend to wind down our relationship with our contract manufacturer and phase out our internal manufacturing group on or about June 30, 2012. Employees At December 31, 2011, we employed 77 people, including 46 in engineering, 14 in sales and marketing, 4 in manufacturing and 13 in finance and administration.Of these employees, 74 were based in Massachusetts.None of our employees is represented by a labor union.We consider our employee relations to be good. We believe that our future success will depend in large part on the service of our technical, sales, marketing and senior management personnel and upon our ability to retain highly qualified technical, sales and marketing and managerial personnel.We cannot assure you that we will be able to retain our key managers and employees or that we will be able to attract and retain additional highly qualified personnel in the future. 12 ITEM 1A.RISK FACTORS Some of the information in this Form 10-K contains forward-looking statements that involve substantial risks and uncertainties.You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate,” “continue” and similar words.You should read statements that contain these words carefully because they: (1) discuss our future expectations; (2) contain projections of our future operating results or financial condition; or (3) state other “forward-looking” information.However, we may not be able to predict future events accurately.The risk factors listed in this section, as well as any cautionary language in this Form 10-K, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements.You should be aware that the occurrence of any of the events described in these risk factors and elsewhere in this Form 10-K could materially and adversely affect our business.We assume no obligation to update any forward-looking statements. GENERAL BUSINESS RISKS Our Quarterly Results are Unpredictable and May Fluctuate Significantly Our quarterly revenue and operating results are difficult to predict and may fluctuate significantly from quarter-to-quarter due to the unpredictably of our revenue components. Product revenue. It is difficult for us to make accurate forecasts of product revenue, because sales of products fluctuate based upon demand by our customers, which is difficult to predict. We generally ship customer orders as we receive them, and, therefore, we have no meaningful backlog of product orders. Services revenue.It is difficult for us to predict when we will receive services contracts from new and existing customers and when we will deliver the related services under those contracts. Royalty revenue. It is also difficult for us to make accurate forecasts of DSL chipset royalty revenue.Royalties are typically recognized in the quarter when we receive a report from a customer detailing sales and royalties due from the prior quarter. Royalties depend upon customer revenues which can be affected by factors beyond our ability to control or assess in advance. These factors include our customers’ ability to generate sales and fluctuating sales volumes and prices of products containing our technology. Our business is subject to a variety of risks, which could materially adversely affect quarterly and annual operating results, including: ● market acceptance of our products; ● fluctuations in the demand for our products; ● competitive pressures resulting in lower product revenues; ● the loss of a significant OEM or system integrator customer relationship; ● the loss by one of our OEM customers or one of its significant customers; ● the termination of a significant services project by a customer; ● announcements or introductions of new technologies or products by us or our competitors; ● delays or problems in the introduction or performance of enhancements or of future generations of our technology; ● failures or problems in our hardware or software products; ● pricing pressure from our competitors in the markets in which we compete; ● delays in the adoption of new industry standards or changes in market perception of the value of new or existing standards; ● personnel changes, particularly those involving engineering, technical, sales and marketing personnel; ● costs associated with protecting our intellectual property; ● the potential that customers could fail to make payments under their agreements with us; ● new laws, changes to existing laws, or regulatory developments; and ● general economic trends and other factors. 13 As a result of these factors, we believe that period-to-period comparisons of our revenue levels and operating results are not necessarily meaningful.You should not rely on our quarterly revenue and operating results to predict our future performance. We Have Experienced Net Losses We had operating and net losses in 2001, 2002, 2003, 2004, and 2005, and operating losses in 2006, 2007, 2009, and 2010.We may experience losses in the future if the markets in which we participate decline, if our customers do not purchase our products in sufficient volumes, or if our royalty revenue declines. We Continue to Receive DSL Chipset Royalty Revenue; However Future Royalty Revenue May Decline Because of Factors That Are Beyond Our Control We sold substantially all of the assets associated with our DSL chipset licensing product line to Lantiq in 2009. Under the terms of our agreements with Lantiq, we continue to receive royalties for DSL chipsets Lantiq sells. We also continue to derive royalties from Ikanos as our Ikanos agreement remained in effect after the sale to Lantiq. Future royalties we may receive from Lantiq and Ikanos are influenced by factors that are beyond our control, including: ● The competitiveness of DSL chipsets offered by Lantiq and Ikanos and the willingness of their customers to purchase DSL chipsets from them; ● The promotional and marketing efforts of Lantiq and Ikanos; and ● DSL market risks in general, including: i) industry wide chipset demand; and ii) competitive pressures and cyclical demand for DSL chipsets, which may result in reduced average selling prices and channel inventory build-up. Any or all of these factors may cause our royalty revenue to decline in the future. Our Business is Subject to Rapid Technological Change The biometrics, imaging, and DSL service assurance industries are characterized by rapid technological change and uncertainty.In these industries, new generations of products are introduced regularly and evolutionary improvements to existing products are required.Therefore, we face risks that others could introduce competing technologies and products that render our technologies and products less desirable or obsolete.Also, the announcement of new technologies and products could cause: i) our customers to delay purchasing our products; or ii) our customers’ customers to delay purchasing OEM products that incorporate our products.Either of these events could seriously harm our business. We expect that our business will depend to a significant extent on our ability to introduce new generations of products as well as new technologies and products that keep pace with changes in these industries. We must continually devote significant engineering resources to achieving technical innovations and product developments.These developments are complex and require long development cycles.Moreover, we may have to make substantial investments in technological innovations and product developments before we can determine their commercial viability.We may lack sufficient financial resources to fund future development.Revenue from technological innovations, even if successfully developed, may not be sufficient to recoup the costs of development. Our Intellectual Property is Subject to Limited Protection Because we are a technology provider, our ability to protect our intellectual property and to operate without infringing the intellectual property rights of others is critical to our success.We regard our technology as proprietary. Our patent portfolio includes approximately 235 U.S. and foreign patents as well as approximately 219 pending patent applications.We also rely on a combination of trade secrets, copyright and trademark law and non-disclosure agreements to protect our unpatented intellectual property.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use our technology without authorization. 14 We typically work closely with our customers, who may also be potential competitors, and provide them with proprietary know-how.Although our agreements contain non-disclosure provisions and other terms protecting our proprietary know-how and technology rights, it is possible that, despite these precautions, some of our customers might obtain from us proprietary information that they could use to compete with us in the marketplace.Although we intend to defend our intellectual property as necessary, the steps we have taken may be inadequate to prevent misappropriation. In the future, we may be involved in legal action to enforce our intellectual property rights relating to our patents, copyrights or trade secrets.Any such litigation could be costly and time-consuming for us, even if we were to prevail.Moreover, even if we are successful in protecting our proprietary information, our competitors may independently develop technologies substantially equivalent or superior to our technology.The misappropriation of our technology or the development of competitive technology could seriously harm our business. Our technology, software or hardware may infringe the intellectual property rights of others.A large and increasing number of participants in the technology industry, including companies known as non-practicing entities or NPEs, have applied for or obtained patents. Some of these patent holders have demonstrated a readiness to commence litigation based on allegations of patent and other intellectual property infringement.Third parties may assert patent, copyright and other intellectual property rights to technologies that are important to our business.In the past, we have received claims from other companies that our technology infringes their patent rights.Intellectual property rights can be uncertain and can involve complex legal and factual questions.We may infringe the proprietary rights of others, which could result in significant liability for us.If we were found to have infringed any third party’s patents, we could be subject to substantial damages or an injunction preventing us from conducting our business. Our Business May Be Adversely Affected By Our Use of Open Source Software The software industry is making increasing use of open source software in the development of products. We also integrate certain open source software components from third parties into our software. Open source licenses may require that the software code in those components or the software into which they are integrated be freely accessible under open source terms. While we take precautions to protect open source software, we cannot exclude the possibility that third-party claims may require us to make freely accessible under open source terms a product of ours or non-Aware software upon which we depend. If we were required to make our software freely available, our business could be seriously harmed. Our Business May Be Affected by Government Regulations Extensive regulation by federal, state, and foreign regulatory agencies could adversely affect us in ways that are difficult for us to predict. In addition, our business may also be adversely affected by: i) the imposition of tariffs, duties and other import restrictions on components we purchase from non-domestic suppliers; or ii) by the imposition of export restrictions on products we sell internationally. Changes in current or future laws or regulations, in the United States or elsewhere, could seriously harm our business. Adverse Economic Conditions Could Harm Our Business Unfavorable changes in economic conditions, including recessions, inflation, turmoil in financial markets, or other changes in economic conditions, could harm our business, results of operations, and financial conditions as a result of: ● reduced demand for our products or our customers’ products that incorporate our technology; ● increased risk of order cancellations or delays; ● increased pressure on the prices for our products or our customers’ products that incorporate our technology; ● greater difficulty in collecting accounts receivable; and ● risks to our liquidity, including the possibility that we might not have access to our cash when needed. 15 We are unable to predict the timing, duration, and severity of any such adverse economic conditions in the U.S. and other countries, but the longer the duration, the greater the risks we face in operating our business. We Must Make Judgments in the Process of Preparing Our Financial Statements We prepare our financial statements in accordance with generally accepted accounting principles and certain critical accounting policies that are relevant to our business.The application of these principles and policies requires us to make significant judgments and estimates.In the event that judgments and estimates we make are incorrect, we may have to change them, which could materially affect our financial position and results of operations. Moreover, accounting standards have been subject to rapid change and evolving interpretations by accounting standards setting organizations over the past few years.The implementation of new standards requires us to interpret and apply them appropriately.If our current interpretations or applications are later found to be incorrect, our financial position and results of operations could be materially affected. If We are Unable to Maintain Effective Internal Controls Over Financial Reporting, Investors Could Lose Confidence In The Reliability of Our Financial Statements, Which Could Result In a Decline in the Price of Our Common Stock As a public company, we are required to enhance and test our financial, internal and management control systems to meet obligations imposed by the Sarbanes-Oxley Act of 2002. Consistent with the Sarbanes-Oxley Act and the rules and regulations of the SEC, management’s assessment of our internal controls over financial reporting and the audit opinion of our independent registered accounting firm as to the effectiveness of our controls is required in connection with our filing of our Annual Report on Form 10-K. If we are unable to identify, implement and conclude that we have effective internal controls over financial reporting or if our independent auditors are unable to conclude that our internal controls over financial reporting are effective, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our common stock. Our assessment of our internal controls over financial reporting may also uncover weaknesses or other issues with these controls that could also result in adverse investor reaction. Our Stock Price May Be Extremely Volatile Volatility in our stock price may negatively affect the price you may receive for your shares of common stock and increases the risk that we could be the subject of costly securities litigation.The market price of our common stock has fluctuated substantially and could continue to fluctuate based on a variety of factors, including: ● quarterly fluctuations in our operating results; ● changes in future financial guidance that we may provide to investors and public market analysts; ● changes in our relationships with our customers; ● announcements of technological innovations or new products by us, our customers or our competitors; ● changes in the growth rates of the markets in which we participate as well as investor perceptions regarding the investment opportunity that companies participating in the those markets afford them; ● changes in earnings estimates by public market analysts; ● key personnel losses; ● sales of our common stock; ● our stock repurchase activities; ● corporate actions we may initiate, such as spin-offs or other corporate reorganizations; and ● developments or announcements with respect to industry standards, patents or proprietary rights. In addition, the equity markets have experienced volatility that has particularly affected the market prices of equity securities of many high technology companies and that often has been unrelated or disproportionate to the operating performance of such companies. These broad market fluctuations may adversely affect the market price of our common stock. 16 BIOMETRICS & IMAGING PRODUCT LINE RISKS Our Biometrics & Imaging Product Line Faces Intense Competition The markets for our biometrics and imaging products and services are competitive and uncertain. Many of our biometric software competitors have significantly greater financial, technological, marketing and personnel resources than we do. We also face intense competition from internal development teams within potential customers and from low cost competitors in developing and other foreign countries.We must convince potential customers to purchase products and services from us rather than develop software or perform services internally.Furthermore, customers, who have already purchased from us, may choose to stop purchasing our software and develop their own software. In addition, announcements or introductions of new technologies or products by our competitors may adversely affect our business. Biometrics & Imaging Software Business Risks Our biometrics and imaging software business is subject to a variety of additional risks, which could materially adversely affect our revenue and operating results, including: ● market acceptance of our biometric and imaging technologies and products; ● changes in contracting practices of government or law enforcement agencies; ● the failure of the biometrics and imaging markets to continue to grow; ● delays or problems in the introduction or performance of enhancements or of future generations of our technology; ● reduced government funding of biometrics programs by the United States and foreign governments; ● low cost products from competitors in developing and other foreign countries; ● failures or problems in our biometrics and imaging software products; ● delays in the adoption of new industry biometric standards or changes in market perception of the value of new or existing standards; ● growth of proprietary biometric systems which do not conform to industry standards; ● competitive pressures resulting in lower software product revenues; ● the availability of free open source software that competes with our software products; ● personnel changes, particularly those involving engineering, technical and sales and marketing personnel; ● the ability to identify and hire qualified engineering, technical and sales and marketing personnel; ● costs associated with protecting our intellectual property; ● litigation by third parties for alleged infringement of their proprietary rights; ● the potential that customers could fail to make payments under their current contracts; ● new laws, changes to existing laws, or regulatory developments; and ● general economic trends and other factors. Biometrics Services Business Risks Our biometrics services business is subject to additional risks, which could materially adversely affect our revenue and operating results, including: ● our ability to structure and price engineering services contracts in a manner that is consistent with our business model; ● our ability to structure ourselves to successfully bid on U.S. government contracts and meet the requirements of U.S. contracting rules and regulations; ● our ability to deliver contract milestones: i) in a timely and cost efficient manner, and ii) in a form and condition acceptable to customers; ● the risk that customers could terminate projects; and ● the potential that customers could fail to make payments under their service contracts. 17 DSL SERVICE ASSURANCE PRODUCT LINE RISKS Preface to DSL Service Assurance Product Line Risks. Our DSL service assurance product line consists of hardware and software products, which have different risk characteristics. The risk factors associated with hardware and software products are delineated separately below. DSL SERVICE ASSURANCE HARDWARE PRODUCT RISKS Our Decision To Terminate The Production and Sale of DSL Service Assurance Hardware Products Exposes Us to Certain Exit Costs, Obligations and Risks On January 18, 2012, our Board of Directors approved the shutdown of Aware’s DSL service assurance hardware product line. We will continue to build and ship DSL service assurance hardware products to fulfill customer orders that were received as of the date of the shutdown notice. We expect to conclude hardware shipments on or about June 30, 2012. While we have developed an exit plan to conduct an orderly exit from this product line, we may be exposed to certain risks, some of which may be difficult to predict.These potential risks may include, but are not limited to, the following: ● The risk that we may be unable to fulfill last time purchase rights under customer contracts; ● The risk that we may have to provide post termination warranty and customer support; ● The risk associated with employee terminations, including severance costs; ● The risk that a portion of our inventory may be excess or obsolete; and ● The risk that hardware customers may not pay their invoices to us. Should any of the risks described above come to fruition, our results of operations and financial position may be adversely affected. DSL SERVICE ASSURANCE SOFTWARE PRODUCT RISKS Our Success as a Supplier ofDSL Service Assurance Software Products Depends on Our Ability to Sell Our Line Diagnostics Product to DSL Service Providers Our two principal DSL service assurance software products are: i) our Line Diagnostics Platform (“LDP”) product; and ii) our Dr. DSL product.We believe that our success as a supplier of DSL service assurance software depends on our ability to sell our LDP software product to DSL service providers. If we fail to sell LDP in sufficient volumes by obtaining new DSL service providers or maintaining current customer relationships, our business could be seriously harmed. Our DSL Service Assurance Software Products, and LDP in Particular, Face Intense Competition The DSL service assurance market into which we sell our DSL service assurance software products is competitive. In particular, we face intense competition from several competitors who compete against our LDP product.These competitors have more mature product offerings, larger market shares, and larger sales organizations than we do.Our ability to effectively compete against these competitors and others who may enter the market depends in large part on our ability: ● to develop our LDP product so that it can compete against product offerings from Alcatel, Assia, and others; ● to market and sell LDP to DSL service providers; ● to scale LDP so that it operates effectively in DSL service provider networks; and ● to provide effective customer service and support. 18 We can give no assurance that we will be able to compete effectively in this market or that competitive pressures will not seriously harm our business. There Are a Limited Number of Customers to Which We Can Sell Our DSL Service Assurance Software Products, Therefore Our Success Depends on a Small Number of Customers There are a relatively limited number of DSL service providers to which we can sell our LDP software product in a manner consistent with our business model. Such customers are limited to telephone company service providers who: i) maintain DSL networks and ii) wish to use software solutions instead of hardware solutions to maintain those networks. Once a service provider decides to adopt a DSL service assurance software product from a supplier, they generally deploy that one solution instead of multiple solutions from multiple vendors thereby reducing the possibility of future sales to that customer. In addition, our current and prospective service provider customers may use their superior size and bargaining power to demand terms that are unfavorable to us. There are also a limited number of OEM suppliers to which we can sell our Dr. DSL software.If we fail to maintain relationships with our current OEM customers or fail to establish relationships with new customers, our business could be seriously harmed.In addition, our current and prospective OEM customers may use their superior size and bargaining power to demand terms that are unfavorable to us. The Success of Our DSL Service Assurance Software Products, and LDP in Particular, Depends On Our Ability to Develop Commercially Viable Products in a Timely Fashion Our success in developing and introducing new and enhanced DSL service assurance products depends on the ability of our engineering organization to design and develop such products. Because of the complexity of our software products, it may take us a significant amount of time to develop new products. Moreover, such products must be commercially viable in terms of their features and pricing. If we cannot successfully introduce new commercially viable products on a timely basis, our business could be seriously harmed. If Our DSL Service Assurance Software Products Have Other Quality Problems, Our Business Could Be Harmed If our DSL service assurance software products have actual or perceived reliability, quality, functionality or other problems, we may suffer reduced orders, inability to recognize revenue, delays in collecting accounts receivable, higher service costs, and higher support and related costs among other effects. We believe that the acceptance, timely delivery and customer satisfaction of our DSL service assurance software products is important to our future financial results. As a result, any inability to correct any technical, reliability, or other difficulties or to deliver our products on a timely basis meeting customer requirements could damage our relationships and reputation with current and prospective customers, which would harm our revenues and operating results. 19 PATENT MANAGEMENT PRODUCT LINE RISKS Our Ability to Obtain, Sell, License, or Enforce Patents Could be Affected by New Laws, Regulations or Rules We intend to pursue the license or sale of patents in our patent portfolio.Our patent portfolio includes approximately 235 U.S. and foreign patents as well as approximately 219 pending patent applications. We also have an active program to protect our proprietary technology through the filing of additional patents. New laws, regulations or rules implemented either by Congress, the United States Patent and Trademark Office, foreign patent offices, or the courts that impact the patent application process, the patent enforcement process or the rights of patent holders could significantly increase our expenses related to patent prosecution or decrease revenues associated with our patents. There Can Be No Assurance That We Will Be Able To Successfully Monetize Our Patent Assets In September 2010, we announced a possible transaction involving our patent management operations. There can be no assurance as to the timing of a possible transaction with respect to our patent management operations, whether it will ultimately be structured as a spin-off, sale, or license or whether such a transaction will be completed. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 20 ITEM 2.PROPERTIES We believe that our existing facilities are adequate for our current needs and that additional space sufficient to meet our needs for the foreseeable future will be available on reasonable terms.We currently occupy approximately: 1. 72,000 square feet of office space in Bedford, Massachusetts, which serves as our headquarters.This site is used for our research and development, sales and marketing, and administrative activities.We own this facility. 2. 578 square feet of office space in Orinda, California.This facility is currently leased for a 3-year term, which expires on September 30, 2013. ITEM 3.LEGAL PROCEEDINGS From time to time we are involved in litigation incidental to the conduct of our business.We are not party to any lawsuit or proceeding that, in our opinion, is likely to seriously harm our business. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 21 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is the only class of stock we have outstanding, and it trades on the Nasdaq Global Market under the symbol AWRE.The following table sets forth the high and the low sales prices of our common stock as reported on the Nasdaq Global Market for the periods indicated from January 1, 2010 to December 31, 2011. First Second Third Fourth Quarter Quarter Quarter Quarter High $ Low High $ Low As of February 10, 2012, we had approximately 126 shareholders of record.This number does not include shareholders from whom shares were held in a “nominee” or “street” name.We have never paid cash dividends on our common stock and we anticipate that we will continue to reinvest any earnings to finance future operations. We did not sell any equity securities that were not registered under the Securities Act of 1933 during the three months ended December 31, 2011. 22 Performance Graph The following performance graph compares the performance of Aware’s cumulative stockholder return with that of a broad market index, the Nasdaq Composite Index, and a published industry index, the RDG Technology Composite Index.The cumulative stockholder returns for shares of Aware’s common stock and for the market and industry indices are calculated assuming $100 was invested on December 31, 2006. Aware paid no cash dividends during the periods shown.The performance of the market and industry indices is shown on a total return, or dividends reinvested, basis. COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN* Among Aware, Inc., the NASDAQ Composite Index, and the RDG Technology Composite Index *$100 invested on 12/31/06 in stock or index, including reinvestment of dividends. Fiscal year ending December 31. Value of Investment ($) 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 12/31/11 Aware, Inc. $ Nasdaq Composite Index RDG Technology Composite 23 ITEM 6.SELECTED FINANCIAL DATA In the table below, we provide you with our selected consolidated financial data.We have prepared this information using our audited consolidated financial statements for the years ended December 31, 2011, 2010, 2009, 2008, and 2007. When you read this selected financial data, it is important that you read it along with Management’s Discussion and Analysis of Financial Condition and Results of Operations, our historical consolidated financial statements, and the related notes to the financial statements, which can be found in Item 8. Year ended December 31, (in thousands, except per share data) Statements of Operations Data Revenue $ Income (loss) from operations ) ) ) Gain on sale of assets - Net income Net income per share – basic $ Net income per share – diluted $ Balance Sheet Data Cash and short-term investments $ Working capital Total assets Total liabilities Total stockholders’ equity 24 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS The following table sets forth, for the years indicated, certain line items from our consolidated statements of operations stated as a percentage of total revenue: Year ended December 31, Revenue: Product sales 74
